Title: To James Madison from William C. C. Claiborne, 8 December 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


8 December 1804, New Orleans. “On the fourth Instant the Legislative Council formed a Quorum, and on the following day I delivered to them an address of which the enclosure Marked A is a copy.
“The Meeting of the Council has had a happy effect; it has checked a Spirit of Anarchy that had made its appearance, and given to the good disposed Citizens a Confidence in the Government.
“The Answer of the Council to my address, you will find in the News-Papers enclosed.”
